NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                   LEVI BENJAMIN BODINE, Petitioner.

                         No. 1 CA-CR 14-0536 PRPC
                               FILED 7-14-2016


     Petition for Review from the Superior Court in Yavapai County
                          No. P1300CR20080671
                  The Honorable Michael R. Bluff, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Yavapai County Attorney’s Office, Prescott
By Steven A. Young
Counsel for Respondent

Levi Benjamin Bodine, Florence
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Andrew W. Gould, Judge Randall M. Howe, and Judge
Kent E. Cattani delivered the decision of the Court.
                              STATE v. BODINE
                             Decision of the Court

P E R C U R I A M:

¶1            Levi Benjamin Bodine petitions this court for review from the
dismissal of his petition for post-conviction relief. For reasons that follow,
we grant review but deny relief.

¶2            In 2009, Bodine pleaded guilty to armed robbery, theft, and
two counts of aggravated assault in two consolidated cases. In accordance
with his plea agreement, the superior court sentenced him to a stipulated,
aggregate term of fourteen years’ imprisonment. Bodine did not file a
timely petition for post-conviction relief of-right, but waited over five years
to file his first untimely notice of post-conviction relief. The court
summarily dismissed the notice and Bodine now seeks review. We have
jurisdiction under Arizona Rule of Criminal Procedure 32.9(c) and Arizona
Revised Statutes § 13-4239(C).

¶3            The petition for review presents four issues. Bodine argues
(1) the superior court did not inform him he would waive his right to appeal
by pleading guilty, (2) the court sentenced him in violation of the plea
agreement, (3) the court improperly considered aggravating circumstances
for sentencing purposes, and (4) his trial counsel was ineffective because he
failed to recognize and address these issues before the superior court.

¶4             We deny relief. A notice of post-conviction relief in a Rule 32
“of-right” proceeding must be filed within 90 days after the entry of
judgment and sentence. Ariz. R. Crim. P. 32.4(a). Claims under Rule 32.1(a)
(constitutional violation), (b) (lack of jurisdiction), and (c) (illegal sentence)
cannot be raised in an untimely notice and are subject to summary
dismissal. See Ariz. R. Crim. P. 32.4(a); State v. Rosario, 195 Ariz. 264, 266, ¶
7 (App. 1999). The only claims that may be raised in an untimely notice are
those under Rule 32.1(d) (expired sentence), (e) (newly discovered
evidence), (f) (no fault failure to timely file notice), (g) (significant change
in the law), and (h) (actual innocence). Ariz. R. Crim. P. 32.4(a).

¶5            Bodine’s arguments implicate Rule 32.1(a) and (c) and thus
are untimely. Although Bodine’s petition includes a cursory statement that
these issues are not time-barred because they are based on newly
discovered evidence, significant changes in the law, and/or the fact he only
recently discovered these issues, see Ariz. R. Crim. P. 32.1(e), (f), (g), he
provides no substantive argument to support his claims. Because Bodine
did not state meritorious reasons for his failure to timely raise his claims,
the superior court properly dismissed the post-conviction relief
proceedings. See Ariz. R. Crim. P. 32.2(b).


                                        2
                  STATE v. BODINE
                 Decision of the Court

¶6   Accordingly, we grant review but deny relief.




                         :AA




                           3